 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFisher Cheese Company and Truck Drivers, Ware-housemen and Helpers Union Local No. 908, Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America. Case 8-CA 11512September 28, 1978DECISION AND ORDERBY CHAIRMAN FANNING ANI) MEMBERS JENKINSANI) MURPIIYUpon a charge filed on or about November 14,1977, by Truck Drivers, Warehousemen and HelpersUnion Local No. 908, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, herein called the Union, and duly servedon Fisher Cheese Company, herein called Respon-dent, the General Counsel of the National Labor Re-lations Board, by the Regional Director for Region 8,issued a complaint and notice of hearing on Decem-ber 23, 1977, against Respondent. alleging that Re-spondent had engaged in and was engaging in unfairlabor practices affecting commerce within the mean-ing of Section 8(a)(1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copies ofthe charge, complaint, and notice of hearing beforean Administrative Law Judge were duly served on theparties to this proceeding.With respect to the unfair labor practices, the com-plaint alleged in substance that on or about October25. 1977, Respondent, by letter to its employees,threatened its employees with unspecified reprisals ifthey signed union authorization cards.On or about December 29, 1977, Respondent filedits answer to the complaint admitting in part, anddenying in part, the allegations in the complaint. Onor about January 3, 1978, Respondent filed a motionto make more specific, and on January 11, 1978, Gen-eral Counsel filed a response to Respondent's motion.Administrative Law Judge Charles W. Schneider, onJanuary 23, 1978, denied Respondent's motion on thebasis of the General Counsel's response, which he in-terpreted as providing the information requested byRespondent. 'Thereafter, on January 22, 1978, Re-spondent filed with the Board in Washington, D.C., aMotion for Summary Judgment and a brief' in sup-port thereof, requesting that the complaint be dis-missed in its entirety. On February 8, 1978, the Boardissued an order transferring proceeding to the Boardand a Notice To Show Cause why Respondent's Mo-tion for Summary Judgment should not be granted.On or about February 13. 1978, the General C('ounselfiled a response to Respondent's Motion for Sum-mary Judgment and General Counsel's motion to theNational Labor Relations Board for summary judg-ment and a brief in support of his position.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motions for Summary JudgmentAccording to the General Counsel and Respon-dent, the facts in this case are not in dispute, andthere is no matter in issue that requires a hearingbefore an Administrative Law Judge. The sole issue iswhether a statement by Respondent, admittedlymade in a letter to its employees, constitutes an unfairlabor practice. For reasons set out below', we con-clude that the statement violates Section 8(a)( 1) of theAct. Accordingly, we grant the General Counsel'sMotion for Summary Judgment, and we deny Re-spondent's request to dismiss the complaint.On the basis of the entire record, the Board makesthe following:FINDINS O()F FA(I1. 111E BUSINESS OF1 RESPONI)DENIThe Respondent, Fisher Cheese Company, is anOhio corporation with a facilitv located in Wapako-neta, Ohio, the sole facility involved, where it is en-gaged in the manufacture of cheese products. In thecourse and conduct of its business operations, Re-spondent annually ships goods valued in excess of$50.000 from its Wapakoneta, Ohio, facility directlyto points located outside the State of Ohio.We find, on the basis of the foregoing, that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act, and that it willeffectuate the policies of the Act to assert jurisdictionherein.11. 111 I. ABOR ORGANIZAI()ION INVO()IVEl)Truck Drivers, Warehousemen and Helpers UnionLocal No. 908, International Brotherhood of Team-sters. Chauffeurs, Warehousemen and Helpers ofAmerica, is a labor organization within the meaningof Section 2(5) of the Act.I11. 1I11F INFAIR I AB R PRA('I'I('ISOn or about October 25, 1977, Respondent sent aletter to its employees containing the following state-ment, which is alleged to violate Section 8(a)( 1) of theAct:238 NLRB No. 91626 FISHER CHEESE COMPANYDon't be fooled into signing misleading unioncards. 'The Teamsnl.erx claim that these cardsi aresecrte. This is not the truth. In many, instances,the signed card is disclosed to the Company bhxthe union, the NLRB, or both of them. Be care-ful about what you sign-don't sign ANY-THING unless you KNOW what you are sign-ing and what it might mean to you, your family.or your fellow employees.Respondent contends that the statement constitutesan expression of opinion protected by Section 8(c) ofthe Act. The General Counsel, on the other hand.contends that the statement constitutes a threat ofretaliation for union activity. We agree with the Gen-eral Counsel.Respondent's statement is substantially the same asstatements which the Board found to be unlawful inHobart Brothers Comprany. 150 NLRB 956 (1965). en-forcement denied 372 F.2d 203 (C.A. 6, 1967), and inSparton Manli(/lcluring Company,ll 150 NIRB 948(1965), enfiorcement denied 355 F.2d 523 (C.A. 7.1966). The final sentence, cautioning employees to"be careful" about what they sign, uses precisely thesame language considered to be coercive by theBoard in the Hobart and ,Sparton decisions. That lan-guage clearly suggests the possibility that harm willcome to employees as a result of disclosure to Re-spondent of the names of employees who signedunion authorization cards. Accordingly, we find thatRespondent's statement quoted above constitutes animplicit threat that Respondent will engage in repri-sals against those employees who sign union authori-zation cards.' We further find that by making thestatement Respondent engaged in conduct which in-terfered with. restrained, and coerced its employees inthe exercise of rights guaranteed in Section 7 of theAct and violated Section 8(a)( l ) of the Act.2IV. 11HF 1 iFFI ()1 OF [I tt NFAIR I An()R PRA( tIH iSU PON ( O()MMI R( IThe activities of Respondent set forth in sectionIll, above, occurring in connection with its operations(f1. borer;,a Inc .165 NLRB ( 1967): Ehlim (orp .2 Ih NL RB 691 ( 1975):Member Murphy adheres to her posimtiln that under the guise of protect-ing statultorx rights. the right of free speech should not he improperl] andunnecessaril] limited as seems to her is too frequentl? done h> findingunlawful ceiled threats or disguised forbidden implicatiolns in ecers strong,and perhaps not so strong. statement of position or preference made in anorganizing context See, e.g, her partial dissent in 'he I usrid Par king (Cinspal'm 223 NILRB 139, 140 (1976): also 1 S Airtes & C(nompans. Doisioin o/.4rii(a nted Drn (;) God (C'rporaic,o 221 NL RB 1344. In 2 ( 1976). hus. theright of1 employees to he free from enmploer crccillon must he balancedagainst the right if the emplo ,,er to free speech. Member Murhp? finds thathere the Respondent's language vai, a cleir threat that an emplosee andfamily risked relalila or? actiin ' hen nolt i it became awa ire o 1 the sign-ing of a uinion crd Accordingl]. she conciurs in the result in the presentproceeding. ince such a threat olerhblla nced the Eliplo er's right of freespeechdescribed in section I. above. have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.V. TiHE R[FMi DlHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)( 1 ) of the Act, we shall order that itcease and desist therefrom and take certain affirma-tive action designed to effectuate the policies of theAct.The Board, upon the basis of the foregoing factsand the entire record, makes the following:CoN( t i.SIo)NS o( LA^s1. Fisher Cheese Company is an employer engagedin commerce within the meaning otf Section 2(6) and(7) of the Act.2. Truck Drivers, Warehousemen and HelpersUnion I.ocal No. 908, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America. is a labor organization within the mean-ing of Section 2(5) of the Act.3. By threatening its employees with reprisals forsigning union authorization cards. Respondent hasinterfered with. restrained. and coerced its employeesin the exercise of their rights cguarantteed in Section 7of the Act. in violation of Section 8(a)( I of the Act.4. 1The atforesaid unfair labor practices are unfairlabor practices afflecting commerce ithin the mean-ing of Section 2(6) and (7) of the 'Act.ORI)ERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent.Fisher Cheese Company. Wapakoneta, Ohio. its offi-cers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Threatening employees with reprisals for sign-ing union authorization cards.(b) In any like or related manner interfering with.restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action, which theBoard finds will effectuate the policies of the Act:(a) Post at its tacility at Wapakoneta, Ohio, copiesof the attached notice marked "Appendix."' Copies' It the ~cent thai this ()rder is erlorccd bih a judgment of a t nited States('ourt of Appeals. the Cords in the notice reading "Posted bh Order of theNational I .ihor Relations Board'' shall read "'os ed Pursuant to a Judgmentof tile U nited States ('Court of A ppeals -nlorcing a.l Order of the Nationali abor Relatiilns BoaHrd "627 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof said notice, on forms provided by the RegionalDirector for Region 8, after being duly signed by Re-spondent's representative, shall be posted by Respon-dent immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(b) Notify the Regional Director for Region 8, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.APPENDIXNOTI(E To EMPLOYEESPOSTED BY ORDER OF THIENAIIONAI. LABOR RELATIONS BOARDAn Agency of the United States GovernmentWF wNIL NOT threaten employees with repri-sals for signing union authorization cards.WE Wll.l NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.FISHER CHEESE COMPANY628